MEMORANDUM **
Elfa Maricela Reyes-Garcia, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from the Immigration Judge’s (“IJ”) order denying her application for asylum and withholding of removal. Petitioner Diango Adalberto Itzun-Reyes is Reyes-Garcia’s son, and his petition is derivative of his mother’s. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition.
Because the BIA conducted a de novo review of the record, we review the BIA’s decision rather than the IJ’s, except to the extent that the BIA adopted the IJ’s decision. Molina-Morales v. INS, 237 F.3d 1048, 1050 (9th Cir.2001). We review for *752substantial evidence factual determinations concerning a petitioner’s eligibility for asylum, and must uphold them unless the evidence compels a contrary result. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
We conclude that substantial evidence supports the BIA’s conclusion that Reyes-Garcia failed to establish that she has a well-founded fear of future persecution on account of imputed political opinion. See id. at 483-84.
Because Reyes-Garda failed to establish eligibility for asylum, she necessarily failed to establish eligibility for withholding of removal. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.